Citation Nr: 1744873	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Paralysis agitans (Parkinson's disease previously claimed as body shakes).  


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1971 to July 1974 and from January 1980 to May 1983.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2015, the Board remanded the issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board imposes a duty on the Secretary of Veterans Affairs to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It further instructed that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.

In the Board remand of July 2015, in addition to requesting that the AOJ obtain information from the Veteran regarding any VA or non-VA medical treatment he had received for tremors/body jerks/shakes that was not already documented in the record, the Board specifically requested that the AOJ obtain all records dated after June 10, 2011 from the Bronx VA Medical Center (VAMC) pertaining to EEG and/or tremors/body jerks/shakes.  The Board noted that the Bronx VAMC records already in the file at the time appeared to be incomplete and therefore requested that the AOJ make additional attempts to obtain complete records from that facility.

Upon review of the current record, the Board finds that the record does not contain the requested records from the Bronx VAMC, evidence of attempts to obtain those records, or documentation of any reason for the unavailability of those records.  The most recent medical records from the Bronx VAMC date prior to June 10, 2011.  The list of evidence in the Supplemental Statement of the Case (SSOC) includes only one set of treatment records that had been added to the previous evidence of record, which was obtained from Hudson Valley VAMC at Castle Point and which dates from the period of August 2011 through May 2012.  The SSOC is silent regarding efforts to obtain records from the Bronx VAMC.  Therefore, the Board cannot be sure if the remand directives were complied with as there is no explanation in the file as to why there are no Bronx VAMC records from June 10, 2011.  

The Board remand also requested that the AOJ afford the Veteran a VA examination by a neurologist after the completion of the medical records development.  Pursuant to the remand, a VA examination was conducted by a neurologist at the Phoenix VAMC and the examiner did review the claim file and made specific reference to the Veteran's medical records in his analysis.  However, the examination was not preceded by the development requested in the Board's remand, specifically the location of any records from the Bronx VAMC dated after June 10, 2011 and the provision of those records to the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Bronx VAMC dated after June 10, 2011 pertaining to EEG and/or Parkinson's disease/tremors/body jerks/shakes and associate those records with the claims file.  All efforts to obtain those records should be clearly documented in the claim file.  In the case that the records sought are non-existent or unavailable, the reason for their unavailability should be documented in the claims file.

2.  If and only if any records dated after June 10, 2011 are obtained from the Bronx VAMC, an addendum opinion should be requested from the October 2015 VA examiner to consider the additional evidence.  If the 2015 examiner is not available or is unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide the requested opinion.  

The examiner is to be provided access to the claims file and must specify in the report that the file was reviewed.  The examiner should be informed of all the Veteran's service-connected disabilities.

Based on a detailed review of the record, the examiner should identify all current chronic disorders, including Parkinson's disease, manifested by tremors/body jerks/shakes and provide an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's active service, to include exposure to herbicides, or service-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If it remains denied, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




